

	

		II

		Calendar No. 315

		109th CONGRESS

		1st Session

		S. 1760

		[Report No. 109–197]

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			December 8, 2005

			Reported under authority of the order of the Senate of

			 November 18, 2005, by Mr. Domenici, without

			 amendment

		

		A BILL

		To authorize early repayment of obligations to the Bureau

		  of Reclamation within Rogue River Valley Irrigation District or within Medford

		  Irrigation District.

	

	

		1.Short titleThis Act may be cited as the

			 Southern Oregon Bureau of Reclamation

			 Repayment Act of 2005.

		2.Early

			 repaymentNotwithstanding the

			 provisions of section 213 of the Reclamation Reform Act of 1982 (43 U.S.C.

			 390mm), any landowner within Rogue River Valley Irrigation District or within

			 Medford Irrigation District, in Oregon, may repay, at any time, the

			 construction costs of the project facilities allocated to that landowner’s

			 lands within the district in question. Upon discharge, in full, of the

			 obligation for repayment of the construction costs allocated to all lands the

			 landowner owns in the district in question, those lands shall not be subject to

			 the ownership and full-cost pricing limitations of the Act of June 17, 1902 (43

			 U.S.C. 371 et seq.), and Acts supplemental to and amendatory of that Act,

			 including the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.).

		3.Limitation

			Nothing herein

			 modifies contractual rights that may exist between Rogue River Valley

			 Irrigation District and Medford Irrigation District and the United States under

			 their respective Reclamation contracts, or amends or reopens those contracts;

			 nor does it modify any rights, obligations or relationships that may exist

			 between the districts and their landowners as may be provided or governed by

			 Oregon state law.

			4.CertificationUpon the request of a landowner who has

			 repaid, in full, the construction costs of the project facilities allocated to

			 that landowner’s lands owned within the district, the Secretary of the Interior

			 shall provide the certification provided for in subsection (b)(1) of section

			 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390 mm(b)(1)).

		

	

		December 8, 2005

		Reported without amendment

	

